 Case 3:17-cv-01375-DMS-MDD Document 740 Filed 04/12/19 PageID.42712 Page 1 of 4




 1 David A. Nelson (pro hac vice)               Karen P. Hewitt (SBN 145309)
   (Ill. Bar No. 6209623)                       kphewitt@jonesday.com
 2 davenelson@quinnemanuel.com                  Randall E. Kay (SBN 149369)
   QUINN EMANUEL URQUHART                       rekay@jonesday.com
 3 & SULLIVAN, LLP                              JONES DAY
   500 West Madison St., Suite 2450             4655 Executive Drive, Suite 1500
 4 Chicago, Illinois 60661                      San Diego, California 92121
   Telephone: (312) 705-7400                    Telephone: (858) 314-1200
 5 Facsimile: (312) 705-7401                    Facsimile: (844) 345-3178
 6                                              [Additional counsel identified on
     Scott L. Watson (SBN 219147)               signature page]
 7   scottwatson@quinnemanuel.com
     QUINN EMANUEL URQUHART                     Attorneys for Plaintiff and
 8   & SULLIVAN, LLP                            Counterclaim Defendants
     865 South Figueroa Street, 10th Floor      QUALCOMM INCORPORATED
 9   Los Angeles, CA 90017                      AND
     Telephone: (213) 443-3000                  QUALCOMM TECHNOLOGIES,
10   Facsimile: (213) 443-3100                  INC.
11
12                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
13
     QUALCOMM INCORPORATED,                  Case No. 3:17-cv-1375-DMS-MDD
14
                       Plaintiff,            NOTICE OF QUALCOMM
15                                           INCORPORATED’S CONDITIONAL
           v.                                RULE 50(b) MOTION FOR
16                                           JUDGMENT AS A MATTER OF LAW
                                             ON APPLE’S INVALIDITY DEFENSES
17 APPLE INC.,                               AND COUNTERCLAIMS
18                     Defendant.            Trial Date:      March 4, 2019
                                             Hearing Date:    May 17, 2019 1:30 pm
19
20                                           Judge: Hon. Dana M. Sabraw
21 AND RELATED COUNTERCLAIMS
22
23
24
25
26
27
28
Case 3:17-cv-01375-DMS-MDD Document 740 Filed 04/12/19 PageID.42713 Page 2 of 4




    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2         Please take notice that, pursuant to Fed. R. Civ. P. 50(b), Plaintiff Qualcomm
    3 Incorporated (“Qualcomm”) hereby files its Conditional Motion For Judgment As A
    4 Matter Of Law On Apple’s Invalidity Defenses And Counterclaims.
    5        Judgment in Qualcomm’s favor is appropriate because, based on the evidence
    6 presented at trial and the applicable legal standards, “a reasonable jury would not
    7 have a legally sufficient evidentiary basis” to find that Apple carried its burden on
    8 its invalidity defenses and counterclaims. After including it in all prior pleadings
    9 and the pre-trial order, Apple expressly waived these issues at trial, and no evidence
   10 was presented to the jury.
   11        This motion is supported by the accompanying Memorandum In Support, by
   12 all evidence in the record, and by such other written or oral argument and citation to
   13 authority presented prior to a determination on this motion.
   14
   15 DATED: April 12, 2019                      Respectfully Submitted,
   16
   17                                         By /s/ Michelle Ann Clark
   18
                                                 QUINN EMANUEL URQUHART &
   19                                            SULLIVAN, LLP
                                                 David A. Nelson (pro hac vice)
   20                                            (Ill. Bar No. 6209623)
                                                 davenelson@quinnemanuel.com
   21                                            Nathan A. Hamstra (pro hac vice)
                                                 (Ill. Bar No. 6286325)
   22                                            nathanhamstra@quinnemanuel.com
                                                 500 West Madison St., Suite 2450
   23                                            Chicago, Illinois 60661
                                                 Telephone: (312) 705-7400
   24                                            Facsimile: (312) 705-7401
   25
   26
   27
   28
                                                 -1-
                                    NOTICE OF CONDITIONAL MOTION FOR JUDGMENT ON INVALIDITY
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 740 Filed 04/12/19 PageID.42714 Page 3 of 4




    1                                       Scott L. Watson (SBN 219147)
                                            scottwatson@quinnemanuel.com
    2                                       Valerie A. Lozano (SBN 260020)
                                            valerielozano@quinnemanuel.com
    3                                       Patrick T. Schmidt (SBN 274777)
                                            patrickschmidt@quinnemanuel.com
    4                                       865 South Figueroa Street, 10th Floor
                                            Los Angeles, CA 90017
    5                                       Telephone: (213) 443-3000
                                            Facsimile: (213) 443-3100
    6
                                            Richard W. Erwine (pro hac vice)
    7                                       (N.Y. Bar No. 2753929)
                                            richarderwine@quinnemanuel.com
    8                                       Alexander Rudis (pro hac vice)
                                            (N.Y. Bar No. 4232591)
    9                                       alexanderrudis@quinnemanuel.com
                                            51 Madison Avenue, 22nd Floor
   10                                       New York, NY 10010
                                            Telephone: (212) 849-7000
   11                                       Facsimile: (212) 849-7100
   12                                       Sean S. Pak (SBN 219032)
                                            seanpak@quinnemanuel.com
   13                                       Michelle A. Clark (SBN 243777)
                                            michelleclark@quinnemanuel.com
   14                                       50 California Street, 22nd Floor
                                            San Francisco, CA 94111
   15                                       Telephone: (415) 875-6600
                                            Facsimile: (415) 875-6700
   16
   17
                                            JONES DAY
   18                                       Karen P. Hewitt (SBN 145309)
                                            kphewitt@jonesday.com
   19                                       Randall E. Kay (SBN 149369)
                                            rekay@jonesday.com
   20                                       John D. Kinton (SBN 203250)
                                            jkinton@jonesday.com
   21                                       Kelly V. O’Donnell (SBN 257266)
                                            kodonnell@jonesday.com
   22                                       4655 Executive Drive, Suite 1500
                                            San Diego, California 92121
   23                                       Telephone: (858) 314-1200
                                            Facsimile: (858) 345-3178
   24
                                            Attorneys for Plaintiff and
   25                                       Counterclaim Defendants
                                            QUALCOMM INCORPORATED and
   26                                       QUALCOMM TECHNOLOGIES, INC.
   27
   28
                                             -2-
                                NOTICE OF CONDITIONAL MOTION FOR JUDGMENT ON INVALIDITY
                                                              Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 740 Filed 04/12/19 PageID.42715 Page 4 of 4




    1                           CERTIFICATE OF SERVICE
    2        The undersigned hereby certifies that a true and correct copy of the above and
    3 foregoing document has been served on April 12, 2019 to all counsel of record who
    4 are deemed to have consented to electronic service via the Court’s CM/ECF system
    5 per Civil Local Rule 5.4. Any other counsel of record will be served by electronic
    6 mail, facsimile and/or overnight delivery.
    7        Executed on April 12, 2019 at San Francisco, California.
    8
    9                                     /s/ Michelle Ann Clark
   10                                        Michelle Ann Clark
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   -3-
                                   NOTICE OF CONDITIONAL MOTION FOR JUDGMENT ON INVALIDITY
                                                                 Case No. 3:17-cv-1375-DMS-MDD
